UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-60563
                         Summary Calendar




                         JO ANN MAHAFFEY,

                                               Plaintiff-Appellant,


                              VERSUS


          MISSISSIPPI DEPARTMENT OF WILDLIFE, FISHERIES
                            and PARKS,


                                                Defendant-Appellee.



           Appeal from the United States District Court
             for the Northern District of Mississippi
                          l:00-CV-503-D-A

                         January 23, 2003


Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Mahaffey appeals the district court’s dismissal on summary

judgment of her Title VII sex discrimination action against the

Mississippi Department of Wildlife.    The only significant issue on

appeal is whether the district court erred in finding that Mahaffey


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
failed to produce summary judgment evidence from which a jury could

infer that defendant’s stated reasons(superior qualifications)for

hiring   the   male   applicant   instead   of   her   was   a   pretext   for

discrimination.       Our review of the record persuades us that the

district court correctly concluded that Mahaffey failed to produce

evidence from which a jury could infer that the defendant’s reason

for hiring the male applicant instead of Mahaffey was a pretext for

gender discrimination.

     Essentially for the reasons assigned by the district court in

its careful June 20, 2002 opinion, we affirm its judgment.

     AFFIRMED.




                                     2